DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 02/05/2020 is acknowledged.  Claim 21 has been amended. Claims 7-9, 20, 23-28, and 30-31 have been cancelled.  Claims 1-6, 10-19, 21-22, and 29 are pending in this application.

Claim Objections
Claims 1-6, 10-19, 21-22, and 29 are objected to because of the following informalities:  
In all claims, the phrase “differs in that” should read “wherein” instead, in accordance with US practice;
Claim 1 should read “A turbine comprising a rotor (1) with a guide apparatus having a working fluid inlet…”
Claim 1, last line, “a rotor” should read “the rotor”
Claim 11 should read “wherein the axial cowl (O) is 
Claim 14 should read “wherein the turbine comprises a dome in a form of a round parachute having 
Claim 15 should read “wherein the axial cowl (O) is formed by a top part of the dome…”
Claim 18 should read “wherein the turbine comprises [[the]] a dome (21) in a form of an umbrella…”
Claim 19 should read “wherein the axial cowl (O) is 
Claim 29 should read “A method for turbine rotationcomprising: dividing a working fluid , directing the working fluid along…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-19, 21-22, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “similar way/paths”, “close to”, “a considerable length/part”, “pseudosphere type”, “ribbon-like”, “quasismooth” and “mostly drop-shaped and quasispheroidal” in claims 1, 3, 4, 6, 11, and 29 are relative terms which render the claims indefinite. These terms are not type”, how and in what way alike is “ribbon-like”, how smooth is “quasismooth”, and what shapes constitute “mostly drop-shaped and quasispheroidal”?  For examination purposes, these terms are interpreted as encompassing all ranges/shapes.
Regarding claims 1, 14, 18, and 21, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, they are interpreted as not required.
Regarding claims 2 and 6, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, they are interpreted as not required.
Claim 14 recites “as well as to additional shrouds fixed to the dome in a zone of the nozzles (C) circle and are wrapped with flexible material as the axial cowl (O).” The claim is so narrative and indefinite that the Examiner cannot ascertain what elements and/or arrangements are being required. The claim appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, it is unclear what the phrase introduced by “as well as” is meant to be in addition to, there is no antecedent basis 
Claim 18 recites “guy lines (18) wrapped with flexible material as the axial cowl (O) and spokes (Sh) are connected to the shaft (3) with the shrouds (11) on a periphery.” The claim is so narrative and indefinite that the Examiner cannot ascertain what elements and/or arrangements are being required. The claim appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, there is no antecedent basis for “the shrouds” thereby rendering the claim indefinite as it is unclear what is being referred to, and it is unclear what element has the shrouds on a periphery.
Claim 29 recites “nozzles located along a tangent to a circle of their rotation or close to it, according the invention”. In addition to the issues of indefiniteness arising from the phrase “or close to it” as discussed above, it is further indefinite what is included or excluded by the phrase “according [to] the invention”.
Claims 2-6, 10-19, and 21-22 are also rejected by virtue of dependency.
The claims will be examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li US 6,132,172.
Regarding claim 1, Li discloses:
A turbine containing the rotor 10 with a guide apparatus holding a working fluid inlet in a form of ducts 11, 12 that spiral around each other in helices or similar way, with nozzles (outer peripheral outlets of ducts formed between blades 11, 12) situated along a tangent to a circle of rotation or close to a tangent, that differs in that the guide apparatus is made in the form of adjacent ducts 11, 12 which are open along a whole length or at least a considerable length and are situated on second order surfaces of revolution (on conical rotor 10), or on portions of such surfaces, or on combinations of these portions (see Figs. 1 and 3-5), in particular on convex-concave surfaces of a pseudosphere type with a cone in a pole of an axial cowl of a rotor (recitations following the phrase “in particular” are construed as not required, but note pertinent prior art cited below). 

Regarding claim 2, Li discloses:
the ducts 11, 12 of the guide apparatus have a form of smooth function spirals such as a logarithmic spiral with increasing pitch (see Fig. 3), an Archimedes spiral with constant pitch, a Fermat spiral with pitch reducing in a projection on a plane, or a loxodromic curve. 

Regarding claim 3, Li discloses:
the ducts 11, 12 of the guide apparatus have a form of spirals with quasismooth function and arranged along paths gradually approaching nozzle angles or close to it (see Fig. 3). 

Regarding claim 4, Li discloses:


Regarding claim 6, Li discloses:
the ducts 11, 12 of the guide apparatus are formed with ribbons 11, 12 or ribbon-like elements such as chutes, in a form of helicoidal surface (see Figs. 3-5). 

Regarding claim 29, Li discloses:
A method for turbine rotation, according to which a working fluid is divided into several flows (by blades 11, 12) and is directed, along helical or similar paths spiraling each other (ducts formed between blades 11, 12), into nozzles (outer peripheral outlets of ducts formed between blades 11, 12) located along a tangent to a circle of their rotation or close to it, according the invention, differs in that the continuous flow of working fluid is divided into adjacent ducts 11, 12 which are open along a whole length or at least a considerable part (see Figs. 1 and 3-5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 6,132,172 in view of Trouplin US 4,900,227.
Regarding claim 5, Li is silent regarding:

Trouplin teaches (see Fig. 3):
the ribbons 15 have such elasticity and are connected in the nozzle area with the surface of revolution 13 at such an arc size that, should a specified angular velocity of the turbine be exceeded, the ribbons (at deformable part 15b) can be slightly straightened (see deformed position x indicated by dot-dash lines) under an influence of centrifugal forces to change a nozzle cross-section (see col. 2, l. 36-48 and col. 1, l. 32-43).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Li as taught by Trouplin for the advantage of regulating the rotational speed for high rates of incident flow (Trouplin col. 2, l. 63-65).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 6,132,172 in view of Kushto US 4,207,026.
Regarding claim 10, Li is silent regarding:
the axial cowl is inflatable.  
Kushto teaches:
the axial cowl 10 is inflatable (“Helium, hydrogen and other lighter than air gases may be used to inflate body 10” col 3, l. 41-42). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Li as taught by Kushto for the advantages of inexpensively 

Regarding claim 11, Li discloses:
the axial cowl 10 is mostly drop-shaped and quasispheroidal with a cone in a pole, and the nozzles are located in a diameter zone of a maximum cross-section (see Figs. 1 and 3-5). 
Li is silent regarding:
the axial cowl is designed in a form of a tethered aerostat.
Kushto teaches:
the axial cowl 10 is designed in a form of a tethered aerostat (“tethered lighter than air wind turbine” col. 1, l. 32).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Li as taught by Kushto for the advantages of inexpensively providing rotational energy from air currents under a wide variety of wind conditions and allowing the turbine to be set up in the field in a minimal amount of time and to be easily taken down and erected at another location or site since massive structural supports, directional devices and cumbersome devices to change positions are not needed (Kushto col. 1, l. 48-59, col. 4, l. 1-3).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 6,132,172 in view of Kushto US 4,207,026 as applied to claim 11 above, and further in view of Anderson US 2014/0377066.
Regarding claim 12, the combination of Li and Kushto is silent regarding:
the tethered aerostat is made with an inflatable shell ring with the ducts inside.
Anderson teaches:
the tethered aerostat is made with an inflatable shell ring 1 [0033] with the ducts (between blades of turbine rotor 2) inside.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Li and Kushto with that of Anderson for the advantages of accelerating the wind such that the flow with highest possible airspeed passes over the turbine blades thus maximizing the power output and efficiency of the wind turbine, as well as allowing the turbine to ascend to a high altitude in order to take advantage of the much higher wind velocities far above ground level and to avoid the wind gusts and turbulence, caused by terrain, that are detrimental to the performance of wind turbines (Anderson [0033-0034] [0036]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 6,132,172 in view of Kushto US 4,207,026 as applied to claim 11 above, and further in view of Anderson US 2014/0377066 and Chan US 9,030,038.
Regarding claim 13, the combination of Li and Kushto is silent regarding:
the tethered aerostat is made with an inflatable shell ring with the ducts inside.
Anderson teaches:

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Li and Kushto with that of Anderson for the advantages of accelerating the wind such that the flow with highest possible airspeed passes over the turbine blades thus maximizing the power output and efficiency of the wind turbine, as well as allowing the turbine to ascend to a high altitude in order to take advantage of the much higher wind velocities far above ground level and to avoid the wind gusts and turbulence, caused by terrain, that are detrimental to the performance of wind turbines (Anderson [0033-0034] [0036]).

	the combination of Li, Kushto, and Anderson is silent regarding:
the shell ring having ducts both inside and outside.
Chan teaches (see Figs. 6A-D):
the shell ring 51 having ducts (between vanes 53) both inside and outside.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Li, Kushto, and Anderson with that of Chan for the advantage of capturing additional wind energy via the outside ducts for additional power generation (Chan col. 6, l. 58-66).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 6,132,172 in view of Kushto US 4,207,026 as applied to claim 11 above, and further in view of Chan US 9,030,038.
Regarding claim 21, the combination of Li and Kushto is silent regarding:

Chan teaches (see Figs. 2 and 3):
the tethered aerostat 2, 4, 5 is connected to a kite 1 which is in particular has a structure of a paraplane with a multi-ducted dome or with an airplane wing profile (col. 6, l. 1-11). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Li and Kushto with that of Chan for the advantages of providing a simple means of sustaining the wind power generator system aloft for a long period of time at high altitude which is easier to operate and maintain, and capable of operating at a very high altitudes where the wind speed is always strong and steady around the year to provide a steady, reliable and efficient wind power output at all times (Chan col. 7, l. 27-36, and col. 7, l. 65-col. 8, l. 5).

Regarding claim 22, the combination of Li, Kushto, and Chan teaches:
the dome ducts (of parafoil 1), at least part of them, are closed and inflatable (Chan Figs. 2 and 3). 

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 6,132,172 in view of Williamson US 5,669,758.
Regarding claim 14, Li is silent regarding:
a dome in a form of a round parachute with its shrouds connected to a shaft, in particular telescopic one, as well as to additional shrouds fixed to the dome in a zone of the nozzles circle and are wrapped with flexible material as the axial cowl.

a dome 46 in a form of a round parachute with its shrouds connected to a shaft 20, in particular telescopic one, as well as to additional shrouds fixed to the dome in a zone of the nozzles circle and are wrapped with flexible material as the axial cowl (recitations following the phrase “in particular” are construed as not required, also note 112b lack of clarity issues).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Li with that of Williamson for the advantages of increasing the velocity of the wind thereby allowing the turbine to capture energy from a given wind stream much more efficiently and produce more power output, and maintaining the turbine downwind without requiring a yaw alignment mechanism (Williamson col. 5, l. 40-59, col. 6, l. 10-14).

Regarding claim 15, the combination of Li and Williamson teaches:
the axial cowl 36 is designed as a top part of the dome 46 turned out inside, towards the nozzles (see Williamson Fig. 1).

Regarding claim 16, the combination of Li and Williamson teaches:
the turned out part 36 of the dome is closed and inflatable (“the interior of conical fairing 36 back to support cables 32 can be filled with a helium filled bag” Williamson col. 9, l. 16-17).

Regarding claim 17, the combination of Li and Williamson teaches:
the dome 46, at least before its intersection with the axial cowl 36, is multi-walled, at least two-walled (“the shroud 46 can be in one piece or it may be made up of overlapping fabric 

Regarding claim 18, Li is silent regarding:
the dome in a form of an umbrella, in particular with a telescopic shaft and guy lines wrapped with flexible material as the axial cowl and spokes are connected to the shaft with the shrouds on a periphery. 
Williamson teaches (see Fig. 1):
the dome 46 in a form of an umbrella, in particular with a telescopic shaft and guy lines wrapped with flexible material as the axial cowl and spokes are connected to the shaft with the shrouds on a periphery (recitations following the phrase “in particular” are construed as not required, also note 112b lack of clarity issues). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Li with that of Williamson for the advantages of .

Allowable Subject Matter
Claim 19 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0002986 and US 1,433,995 teach convex-concave rotors. US 9,004,851, DE102016107574, and DE102010024223 teach chute-shaped ducts. US 2018/0306166 teaches a telescopic shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/02/2022